Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period ended to Commission File Number: 000-33165 ASSURED PHARMACY, INC. (Exact name of registrant as specified in its charter) Nevada 98-0233878 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17935 Sky Park Circle Suite F, Irvine, CA (Address of principal executive offices) (Zip Code) (949) 222-9971 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of the common stock, $0.001 par value, as of October 31, 2008: 56,606,113 ASSURED PHARMACY, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION 3 Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets as of September 30 2008 (unaudited) and December 31, 2007 (audited) 3 Condensed Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2008 and September 30, 2007 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2008 and September 30, 2007 (unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II - OTHER INFORMATION 31 Item 1. Legal Proceedings 31 Item 2. Unregistered Sales of Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 5. Other Information 32 Item 6. Exhibits 32 32 SIGNATURES 33 PART I  FINANCIAL INFORMATION Item 1. Financial Statements These unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the interim period ended September 30, 2008 are not necessarily indicative of the results that can be expected for the full year. 2 ASSURED PHARMACY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, UNAUDITED AUDITED ASSETS Current Assets Cash $ $ Accounts receivable, net Inventories Prepaid expenses and other assets Long Term Assets Accounts receivable - non-current, net Property and Equipment, net Deferred costs Goodwill $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ Unsecured convertible notes payable Notes payable to related parties and stockholders Notes payable to related parties and stockholders net of current portion Minority Interest Commitments and Contingencies Stockholders' Deficit Preferred shares; par value $0.001 per share; authorized 5,000,000 shares; no preferred shares issued or outstanding - - Common shares; par value $0.001 per share; 150,000,000 shares authorized, 68,002,637 common shares issued and outstanding Treasury stock at cost, 10,858,658 shares ) ) Additional paid-in capital, net Accumulated deficit ) ) Stockholders' deficit ) ) $ The accompanying notes are an integral part of the consolidated financial statements. 3 ASSURED PHARMACY, INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, SALES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Salaries and related expenses Consulting and other compensation Selling, general and administrative TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER EXPENSES Interest expense ) Other expense - ) ) TOTAL OTHER EXPENSES ) LOSS BEFORE MINORITY INTEREST ) MINORITY INTEREST ) ) NET LOSS $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Basic and diluted weighted average number of common shares outstanding The accompanying notes are an integral part of the consolidated financial statements. 4 ASSURED PHARMACY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) NINE MONTHS ENDED SEPTEMBER 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization of property and equipment Amortization of debt discount Amortization of deferred consulting fees Issuance of common stock for debenture interest - Benefecial Conversion of debenture interest - Minority interest in net income /(loss) of joint venture ) Issuance of common stock and options for director services Return of common stock due to termination of contract ) Provision for doubtful accounts - Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable and accrued liabilities Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Advances from factor - Repayment of advances from factor ) - Proceeds from issuance of notes payable to related parties and shareholders Repayment of notes payable to related parties and shareholders ) ) Proceeds from issuance of convertible debentures Principal repayments on debentures ) - Issue of common stock on conversion of debentures - Deferred costs ) - Net cash provided by financing activities Net Increase/(decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information- Cash paid during the period for: Interest $ $ - Income taxes $ - $ NON-CASH INVESTING AND FINANCING ACTIVITIES : Issuance of common stock for services rendered $ $ Issuance of common stock in lieu of debenture note interest $ $ Issuance of common stock for director services $ Return of common stock due to termination of contract $ - $ ) The accompanying notes are an integral part of the consolidated financial statements. 5 ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, Inc. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
